Citation Nr: 1523650	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  04-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for left knee residuals of a meniscus tear with degenerative changes.

2.  Entitlement to an increased rating greater than 10 percent for intra-articular calcification of the left elbow with degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 8, 2010.

4.  Entitlement to an increased rating greater than 10 percent for right foot Morton's neuroma.


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1971 to October 1975 and again in the Army from July 1977 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran had a hearing before the Board in July 2009 and the transcript is of record.

The Board previously remanded these claims in May 2008, October 2009, May 2011, and October 2013 to further assist the Veteran in developing his claims.  

During the pendency of this appeal, in an April 2011 rating decision, the Veteran was awarded a 100 percent (total) disability rating for his service-connected heart disability, effective November 8, 2010.  The RO determined that the 100 percent rating deemed the TDIU issue moot and, thus, did not further consider the appeal. The Veteran, on the other hand, maintains his service-connected disabilities rendered him unemployable as of April 2009.  These increased rating claims herein have been pending well beyond November 8, 2010 and, thus, TDIU is a part of those pending increased rating claims.  Cf. Rice v. Shinseki 22 Vet. App. 447 (2009).  The TDIU claim is still properly before the Board here insofar as the Veteran claims entitlement prior to November 8, 2010.  The issue has been appropriately recharacterized above.

The Board notes that the Veteran also has pending appeals seeking service connection for a right knee disorder, sleep apnea, bilateral pes planus, and bilateral plantar fasciitis.  These issues, which were certified to the Board separate from the current appeal, are addressed in a separate Board decision.

The right foot Morton's neuroma issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's left knee disability has been manifested by well-healed surgical scars, pain, arthritis confirmed by x-ray, limited flexion no worse than 90 degrees with pain, chronic ACL and medial meniscus tears with symptomatic surgical removal, and some objective evidence of mild instability.

2.  The Veteran is right-hand dominant.

3.  During the pendency of this appeal, the Veteran's left (minor) elbow disability has been manifested by pain, arthritis confirmed by x-ray, limited flexion no worse than 135 degrees, and limited extension no worse than 10 degrees.

4.  Prior to April 12, 2009, the Veteran was fully employed and did not miss a significant amount of days off work due to service-connected disabilities.  

5.  Effective April 12, 2009, the Veteran is service-connected for a heart disability, rated 60 percent disabling; right foot Morton's neuroma rated 10 percent disabling; left knee disabilities, rated 10 percent (arthritis), 10 percent (mild instability) and 10 percent disabling (symptomatic status-post  removal of medial meniscus); a left elbow disability, rated 10 percent disabling, and duodenal ulcer, hemorrhoids, and reduced anal sphincter, all rated 0 percent disabling; the Veteran's combined disability rating is 80 percent.

6.  As of April 12, 2009, the Veteran's service-connected disabilities preclude his ability to obtain substantial and gainful employment


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for arthritis with limited range of motion of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5010, 5260, 5261 (2014).

2.  The criteria for a separate 10 percent rating, but no higher, for left knee mild instability, status-post meniscus tear repair, have been met for the entire appellate time frame.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5257 (2014).

3.  The criteria for a separate 10 percent rating, but no higher, for residuals of left knee meniscus repair surgery, have been met for the entire appellate time frame.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5258, 5259 (2014).

4.  The criteria for a rating greater than 10 percent for intra-articular calcification of the left elbow with degenerative changes have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5010, 5206, 5207 (2014).

5.  Prior to April 12, 2009, the criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

6.  As of April 12, 2009, the criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in February 2003 and November 2013.  The letters addressed all of the notice elements and the issues have since been readjudicated many times, most recently in a December 2014 Supplemental Statement of the Case (SSOC).  

The duty to assist was also met in this case.  The Veteran's service treatment records are in the claims folder.  All pertinent VA treatment records and identified private treatment records have been obtained and associated with the file to the extent possible.  A VA examination with respect to the issues on appeal were obtained in July 2003, January 2005, June 2007, March 2010, November 2010, November 2011, and January 2014 (with a November 2014 addendum opinion).  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case adequate.  The combined examinations and addendum opinions offer thoroughly discussed manifestations of the Veteran's service-connected disabilities, thorough physical examinations, opinions sufficient to apply the diagnostic criteria throughout the appellate time frame, and opinions addressing the Veteran's unemployability.  All examiners specifically noted reviewing the claims folder, addressed the Veteran's contentions, and provided objective findings sufficient to apply the rating criteria.  The Board also finds the examination in substantial compliance with the Board's prior October 2013 Remand directive.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claims that were lacking to substantiate the claims for increased ratings and a TDIU for the issues on appeal. The AVLJ asked questions to ascertain the severity of the Veteran's disabilities, to include occupational impairment.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his spouse. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings and TDIU.  The Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.

Increased Ratings (Left Elbow and Left Knee)

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, staged ratings are currently in effect for the Veteran's right knee and migraine disabilities.  Staged ratings were considered for all issues on appeal here.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

While the Board must consider the functional impairment resulting from orthopedic disabilities, such as the Veteran's loss of motion, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings such as Diagnostic Code 5257 (for instability or recurrent subluxation) because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. at 12 (1996).  

Left Knee

The Veteran filed a claim seeking increased rating for his left knee disability in February 2003.  At that time, his left knee was rated 10 percent disabling under Diagnostic Code 5010 for traumatic arthritis with limitation of motion, status- post two medial meniscus arthroscopies.  During the pendency of this appeal, the Veteran's left knee rating remained unchanged. 

Diagnostic Code 5010 rates disabilities analogously to DC 5003, for degenerative arthritis.  See 38 C.F.R. § 4.71a, DCs 5003-5014.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

For example, VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Again, the Veteran's left knee is currently rated 10 percent under Diagnostic Code 5010 for traumatic arthritis with limited motion.  The Veteran contends his left knee is far worse than currently rated and was one of the main reasons why he was forced to retire from his job in April 2009. 

The Veteran underwent two arthroscopies during his military service to repair his medial meniscus.  He filed his increased rating claim in February 2003.  At that time, VA outpatient treatment records indicated complaints of pain with no recent trauma, swelling, or effusion.  Rather, an April 2003 VA outpatient treatment record indicates good range of motion with tenderness at the medial joint line.  The Veteran was diagnosed with degenerative joint disease (DJD), confirmed by x-ray, with chronic ACL tear.  A March 2003 private treatment record similarly notes mild degenerative changes of the left knee with post-traumatic changes of the patellar tendon.  Overall, the Veteran was not found to have an acute abnormality.

The Veteran was afforded a VA examination in July 2003 where he was diagnosed with medial meniscus tear of the left knee.  On examination, the Veteran's range of motion was 0 degrees extension (full) to 125 degrees flexion.  The Veteran indicated he had flare-ups with prolonged standing, walking, climbing stairs, and climbing ladders.  The examiner also noted well-healed surgical scars.  

2004 VA and private treatment records note additional treatment and complaints for left knee pain.  Notably, an April 2004 x-ray report indicates degeneration consistent with early osteoarthritis, but with no joint effusion.  

The Veteran was afforded another VA examination in January 2005 where the examiner noted range of motion from 0 degrees extension (full) to 130 degrees flexion.  Interestingly, this examiner also noted "obvious" instability with mild varus deformity and a positive Lachman's exam.  The examiner opined that the Veteran's range of motion would not change due to "DeLuca factors." See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran also conceded he was employed full time and never really missed aby work because of his left knee. 

The record also contains a private MRI report of the left knee dated January 2007.  Therein, the examiner noted no mid-body medial meniscus, with the remainder including a complex tear.  The report noted chondromalacia, a sprain of the MCL, an ACL tear, and bone bruising.  

The Veteran was afforded another VA examination in June 2007 where the Veteran reported chronic pain 4-5/10 with an increase to 7/10 with flare-ups.  Flare-ups typically occurred due to overuse, such as prolonged standing or walking.  The Veteran also reported wearing a brace at work.  On examination, the examiner noted range of motion from 0 degrees extension (full) to 125 degrees flexion, with no change on repetition.  The examiner, contrary to the 2005 VA examiner, found all ligaments to be stable with no evidence of subluxation and no joint effusion.  The examiner noted well-healed scars, but otherwise no other significant abnormality.  The Veteran was diagnosed with mild DJD of the left knee, status-post partial meniscectomy.

Private treatment records from 2007 to 2008 indicate the Veteran received regular cortisone injections every six weeks to his left knee.  His private physician, Dr. Christian, noted a significant history of meniscal tear in 1982 and meniscal removal in 1985.  DJD was confirmed on x-ray.  In 2009, Dr. Christian indicated the injections were not affective and, therefore, the Veteran would likely need a total knee replacement.  Another private physician, Dr. Baig, indicated in April 2009 that the Veteran's left knee on examination showed tenderness, genu varum, swelling, and DJD.  A custom brace was provided. 

VA outpatient treatment records from 2009 to 2010 indicate ongoing complaints of left knee pain with limited motion.  In October 2009, the Veteran complained of left knee pain up to 8/10.  On examination, range of motion findings were 0 to 120 degrees.  The Veteran ambulated with a cane and a brace, but his sensory examination was normal and there was no evidence of muscle wasting.  Varus/valgus stress tests were negative, but the VA doctor noted positive drawer anterior testing and a positive McMurrys test, indicative of instability.  At that time, the Veteran was diagnosed with left knee derangement with DJD; ACL tear; and meniscus tear.  The VA doctor recommended rehab.

The Veteran was again afforded a VA examination in March 2010.  On examination, the Veteran complained of pain, with flare-ups twice a month.  He was ambulating with a brace and cane and noted he had to stop working because of his knee.  Range of motion testing at that time indicated 0 degrees extension (full) to 120 degrees flexion.  On repetitive testing, however, the Veteran complained of pain starting at 90 degrees flexion.  The examiner found the left knee ligaments stable, with no crepitus and no effusion.

VA outpatient treatment records through 2014 indicate ongoing complaints of left knee pain.

The Veteran was most recently afforded a left knee examination in January 2014.  At that time the examiner diagnosed the Veteran with left lateral meniscus tear, with meniscectomy and residual arthritis confirmed on x-ray, and chondromalacia.  The Veteran had full range of motion (0 to 140 degrees) with no objective pain on motion and no change on repetition.  All ligaments were found to be stable with no subluxation or dislocation.  Despite his private physician's recommendation, the Veteran never underwent a total knee replacement.  The examiner also did not note any evidence of scars or assistive devices.  In a November 2014 addendum, the examiner further noted that on flare-ups the Veteran's functional limitations would increase secondary to pain, but should not limit activities of daily living.

In short, the Veteran's left knee disability has consistently been manifested by pain, limited motion no worse than full (0 degrees) extension to 90 degrees flexion, tenderness, x-ray evidence of arthritis, and some residuals from the arthroscopic surgery, to include tenderness and pain.  There are some inconsistencies on whether the Veteran also has mild instability.   

The Veteran is currently rated 10 percent disabled for his left knee under Diagnostic Code 5010 for traumatic arthritis with non-compensable limitation of motion.  The medical evidence clearly indicates the Veteran's left knee disability is manifested by arthritis, confirmed by x-ray, and limited motion of one major joint, his left knee joint.  The Veteran's left knee range of motion, even considering functional loss on repetitive motion of the joint, is limited, but has never reached compensable levels under DC 5260 or 5261.  In light of x-ray evidence of arthritis and at least some level of limited motion, the Veteran is entitled to the currently assigned 10 percent rating under DC 5010, for arthritis, but no higher.

However, the medical evidence also clearly indicates the Veteran underwent two arthroscopies for a torn medial meniscus.  Diagnostic Code 5259 provides for a 10 percent rating for dislocated semilunar cartilage that is symptomatic.  This is the highest rating available under Diagnostic Code 5259, but a higher, 20 percent rating is warranted under Diagnostic Code 5258 if these symptoms include locking, pain, and joint effusion.  In this case, while the Veteran's surgical history is well documented, as is his continued complaints of pain, the Veteran has never been found to have frequent episodes of "locking" or effusion into the joint.  

The Board finds a 10 percent separate rating under Diagnostic Code 5259 is warranted for the Veteran's surgical history in light of symptomatic pain after these surgeries, but a higher rating is not warranted because the Veteran's left knee disability does not meet the criteria under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258-5259; see also Esteban, 6 Vet. App. at 262; VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  

With regard to instability, as noted above, there are conflicting medical findings as to whether the Veteran has instability.  Some examiners note "mild" instability with positive ligament testing whereas other examiners note negative ligament testing with no objective evidence of lateral instability or recurrent subluxation.  In light of the conflicting evidence, the Board will resolve the reasonable doubt in the Veteran's favor and award him a 10 percent separate rating for mild instability under Diagnostic Code 5257. See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also Esteban, 6 Vet. App. at 262; VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  A higher rating under Diagnostic Code 5257 is not warranted without a showing of instability that is "moderate."  

Functional loss was considered in accordance with 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The Board finds no basis in which to assign further separate ratings or a rating greater than the three 10 percent ratings awarded here.  All VA examiners indicate the Veteran's range of motion did not change after three repetitions.  Pain, tenderness, lack of endurance, stiffness, and similar complaints were all taken into account in determining functional loss or further loss of range of motion.  As indicated above, in light of the Veteran's surgical history, DJD, some amount of limited flexion, his subjective complaints of pain, and some objective evidence of mild instability, the Board finds three separate 10 percent ratings are warranted for the entire appellate time frame, but no higher.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5258, and 5259. 

As noted above, there are other Diagnostic Codes relating to knee, but the Board finds these alternative diagnostic codes inapplicable here.  Specifically, Diagnostic Code 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (for genu recurvatum).

The Veteran's left knee has never been found to be ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation, and so it is clearly not ankylosed.  The Veteran's knee was also not affected by nonunion or malunion of the tibia and fibula.  While the Veteran's private physician noted "genu varum" in April 2009, this finding has never been confirmed by any other medical examiner and, indeed, has been ruled out.  The Veteran was never specifically diagnosed with genu recurvatum.  Thus, the Board finds the April 2009 finding of "genu varum" to be an anomaly and less persuasive than the other medical evidence. 

The Veteran's left knee disability throughout the pendency of this appeal has contained three elements:  surgical residuals affecting the medial meniscus, arthritis with limited motion, and instability requiring a cane and brace for ambulation.  For these reasons, the Board finds three separate ratings are warranted.  The Veteran's arthritis of the left knee causes pain and limited motion, but not to a compensable degree under DC 5260 or 5261 and, therefore a rating of 10 percent, but no higher, is awarded.  A separate 10 percent rating is warranted under DC 5259 for symptomatic surgical residuals affecting the medial meniscus, which include pain, but not locking, and joint effusion.  While medical evidence of instability have been inconsistent throughout time, it is clear the Veteran has used a cane and brace for ambulation for a long time.  Resolving all reasonable doubt in favor of the Veteran, the Board finds a separate 10 percent rating under DC 5257 is also warranted for mild instability.  No further increase or separate rating is warranted.




Left Elbow

The Veteran filed a claim seeking increased rating for his left elbow disability in February 2003.  At that time, his left elbow was rated 10 percent disabling under Diagnostic Code 5010 for traumatic arthritis with limitation of motion with intra-articular calcification.  During the pendency of this appeal, the Veteran's left elbow rating remained unchanged. 

Again, diagnostic Code 5010 rates disabilities analogously to DC 5003, for degenerative arthritis.  See 38 C.F.R. § 4.71a, DCs 5003-5014.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the elbow is 0 to 90 degrees extension and 0 to 145 degrees flexion.  See 38 C.F.R. § 4.71a, Plate I.  

The Veteran is right-hand dominated, so the service connected left elbow affects his "minor" side.

Limitation of flexion is awarded a rating greater than 10 percent for the minor side if the left elbow flexion is limited to 90 degrees or less. See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Limitation of extension is awarded a rating greater than 10 percent for the minor side if the left elbow extension is limited to 75 degrees or more.  Id., Diagnostic Code 5207.  

Other Diagnostic Codes provide for a rating greater than 10 percent with evidence of ankylosis (Diagnostic Code 5205), flail joint (Diagnostic Code 5209), radius and ulna impairment, nonunion, or flail false joint (Diagnostic Codes 5210, 5211, 5212), or with impairment of supination and pronation (Diagnostic Code 5213).

Here, the Veteran was afforded VA examinations in July 2003, January 2005, March 2010, and January 2014.  Within those examinations, the Veteran's left elbow range of motion was no worse than extension limited to 10 degrees and flexion limited to 130 degrees, with no change on repetition and no evidence of instability, joint effusion, flail joint, ankylosis, ulna impairment, radius impairment, or impairment with supination and pronation.  Rather the medical evidence consistently indicates the Veteran's complaints of stiffness, decreased strength, and history of close reduction and internal fixation of the left elbow in service. 

Both VA examinations and VA outpatient treatment records show x-ray confirmation of arthritis of the left elbow, but with no evidence of muscle wasting or decreased strength.  Examiners have concluded the Veteran should not life heavy weights, due to pain.  The Veteran has never undergone surgical treatment for his left elbow or had any significant complaints throughout the appellate time frame.

In short, the Veteran's left knee disability has consistently been manifested by pain, limited motion no worse than full (0 degrees) extension to 90 degrees flexion, tenderness, x-ray evidence of arthritis, and some residuals from the arthroscopic surgery, to include tenderness and pain.  There are some inconsistencies on whether the Veteran also has mild instability.   

The Veteran is currently rated 10 percent disabled for his left elbow for traumatic arthritis with non-compensable limitation of motion.  The medical evidence clearly indicates the Veteran's left elbow disability is manifested by arthritis, confirmed by x-ray, and limited motion of one major joint, his left elbow joint.  The Veteran's left elbow range of motion, even considering functional loss on repetitive motion of the joint, is limited, but has never reached compensable levels under DC 5206 or 5207 or 5208.  In light of x-ray evidence of arthritis and at least some level of limited motion, the Veteran is entitled to the currently assigned 10 percent rating for arthritis, but no higher.

Functional loss was considered in accordance with 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The Board finds no basis in which to assign a rating greater than 10 percent.  All VA examiners indicate the Veteran's range of motion did not change after three repetitions.  Pain, tenderness, lack of endurance, stiffness, and similar complaints were all taken into account in determining functional loss or further loss of range of motion.  As indicated above, the 10 percent rating already assigned takes into account the Veteran's medical history, DJD, some amount of limited extension and flexion, and his subjective complaints of pain and decreased strength.  

No arguably applicable diagnostic code would provide for a higher rating or separate rating.  As noted above, there are other Diagnostic Codes relating to the elbow, but the Board finds these alternative diagnostic codes inapplicable here.  Specifically, Diagnostic Code 5205 (ankylosis of the elbow), 5210-5212 (impairments of the radius and ulna, to include flail joint), 5213 (for impairment of supination and pronation).

The Veteran's left elbow has never been found to be ankylosed.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left elbow, albeit with some limitation, and so it is clearly not ankylosed.  The Veteran's elbow is also not affected by any impairment of the radius or ulna, to include flail joint, or with supination and pronation.  Indeed, examiners have denied the presence of these impairments.

For these reasons, the Board finds no diagnostic code warranting an increased rating for the left elbow disability. The Veteran's arthritis of the left elbow causes pain and limited motion, but not to a compensable degree under the applicable diagnostic codes and, therefore a rating of 10 percent, but no higher, is warranted.  The Veteran's left elbow disability is not manifested by any other significant abnormality and, therefore, no higher rating or separate rating is warranted under any other arguably applicable diagnostic code.  



Other Considerations

The discussion above reflects consideration of the rating criteria along with the Veteran's functional and occupational impairments. The Veteran indicated his left elbow and left knee preclude him from laborious duties, prolonged standing or walking, and lifting heavy weights. As will be explained below, the Veteran was fully employed up until April 12, 2009.  Prior to that date, he denied missing any significant amount of work due to his elbow or knee.  

Similarly, although his left elbow and left knee cause some physical limitations, there is nothing in the record suggesting the Veteran's disability picture is unusual or would otherwise render the usual rating criteria impractical.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The record does not establish that the rating criteria are inadequate for rating his left elbow or left knee. While the Board sympathizes with the Veteran's reported pain and physical limitations there are no evidence to suggest that the Veteran's functional difficulties are over and beyond what is contemplated in the schedular criteria.  The effect of the Veteran's disabilities has been fully considered and is contemplated in the rating schedule; hence, referral for consideration of an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU Prior to November 8, 2010

The Veteran claims he is unemployable due to his service-connected disabilities, mainly his left knee and heart.  He is currently receiving Social Security Administration (SSA) disability benefits, which attribute his unemployability to both service-connected disabilities and non-service connected disorders.  He worked as a forklift operator with the Post Office until he claims he was forced into retirement because of his knees.

According to his employment records and private treatment records, the Veteran was employed full time until April 12, 2009.  At that time, he put in an application for "light duty" with his job.  Attached to his application was a letter from his private physician, Dr. Baig, dated April 2009 indicating the Veteran cannot lift more than 15 pounds, is precluded from prolonged standing or walking and is only capable of "light duty work."  The record contains a May 2009 note from the Veteran's employer denying his request for light duty, finding "light duty not available."  As such, the Veteran was forced into retirement and indicates he has not worked since.  

The Veteran was awarded a 100 percent schedular requirement as of November 8, 2010.  The pertinent inquiry here, then, is whether TDIU is warranted prior to November 8, 2010.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes it is.

In light of the grants herein, prior to November 8, 2010, the Veteran's combined disability rating is 80 percent, to include a heart disability, rated 60 percent disabling; right foot Morton's neuroma rated 10 percent disabling; left knee disabilities, rated 10 percent (arthritis), 10 percent (mild instability) and 10 percent disabling (symptomatic status-post  removal of medial meniscus); a left elbow disability, rated 10 percent disabling, and duodenal ulcer, hemorrhoids, and reduced anal sphincter, all rated 0 percent disabling.

Although the Veteran has claimed TDIU since his original 2003 increased rating claims, it is clear he was fully employed until April 12, 2009.  Indeed, the Veteran told the 2007 VA examiner that he did not miss any days of work due to his service-connected disabilities.  It is not until April 12, 2009, he was forced into retirement due, in part, to his service-connected disabilities.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran meets the schedular criteria prior to November 8, 2010.  Id.  Thus, the pertinent inquiry here is whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  Id.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes he is.

Neither the Veteran's age nor his non-service connected disabilities can be taken into account in evaluating his individual unemployability status.  38 C.F.R. § 4.16(a); See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

According to medical records, it appears the Veteran was able to perform "light duty work" as of April 12, 2009.  The Veteran only stopped working because his employer could not accommodate his work restrictions.  The Veteran was afforded a VA examination on November 8, 2010 where the examiner found the Veteran unemployable due to service connected disabilities.  In November 2011, a VA medical opinion was obtained where the examiner concluded the Veteran was capable of sedentary employment prior to November 8, 2010.

Similarly, the Veteran was awarded Social Security Administration (SSA) disability benefits as of April 12, 2009, but the SSA determined the Veteran was able to perform sedentary work.  Rather, the disability benefits were awarded because the Veteran was unable to find past relevant work since April 12, 2009.

VA and private treatment records consistently indicate the Veteran was capable of sedentary work prior to November 8, 2010.  The records also show, however, that the Veteran's employer could not accommodate the Veteran and his doctor's request for "light duty work."  The Veteran was a forklift operator for the post office with a high school education.  While the Veteran was physically able to perform sedentary work, he could not find past relevant work.

In short, the Veteran was fully employed prior to April 12, 2009 and denied missing any extensive days off work due to his service-connected disabilities.  Thus, he clearly was not unemployable prior to April 12, 2009.  On April 12, 2009, the Veteran put in an application with his employer for "light duty work" by order from his private physician.  The employer rejected the application and the Veteran was forced to retire.  Although it is unambiguously clear the Veteran was capable of sedentary work from April 12, 2009 to November 8, 2010, there is no indication that the Veteran could have found work relevant to his past experience.  Resolving all reasonable doubt in favor of the Veteran, the Board finds a TDIU is warranted, effective April 12, 2009.  The appeal is granted.


ORDER

Entitlement to an increased rating greater than 10 percent for left knee arthritis with limited motion is denied.

Entitlement to a separate 10 percent rating for left knee residuals of medial meniscus repair is granted subject to the laws and regulations governing monetary awards.

Entitlement to a separate 10 percent rating for left knee instability is granted subject to the laws and regulations governing monetary awards.

Entitlement to an increased rating greater than 10 percent for intra-articular calcification of the left elbow with degenerative changes is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU), effective April 12, 2009 to November 7, 2010, is granted subject to the laws and regulations governing monetary awards. 


REMAND

The Veteran claims his right foot Morton's neuroma is worse than currently rated. His foot is rated 10 percent under Diagnostic Code 5279 for Morton's disease, which is the highest rating available for this condition.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2014).  The medical evidence, however, indicates the Veteran may have other right foot abnormalities secondary to his right foot Morton's neuroma.

Separate disability ratings for the same underlying injury are permitted as long as none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Here, VA examinations dated July 2003 and January 2005 note dysesthesias, or sensory impairment, of the right toes secondary to neuroma excisions.  In contrast, 2010 and 2014 VA examinations indicate sensory examinations within normal limits. 

The Veteran complains of numbness and tingling as well as bilateral foot pain.  Many of these symptoms have been associated with the Veteran's non-service connected bilateral pes planus.  It is unclear, however, whether the Veteran has a neurological abnormality secondary to excisions of neuromas on the right foot. The Veteran has never been afforded a VA examination specifically with a neurologist.  In light of the conflicting medical evidence, a new examination is warranted.

Upon reconsidering this claim, the RO/AMC must consider any and all arguably applicable foot diagnostic codes, to include whether separate ratings are warranted.

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from October 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since October 2014.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.   After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to obtain orthopedic and neurological findings as to the severity of the Veteran's right foot Morton's neuroma, and to resolve the conflicting evidence whether the Veteran has a neurological abnormality, such as dysesthesias, secondary to neuroma excisions. 

The entire claims file must be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiners are to address the following:

(a)  The neurological examiner must provide an opinion as to whether there is objective evidence of neurological impairment stemming from the Morton's neuroma and neuroma excisions of the right foot, to include dysesthesias of the toes.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).

(b)  As to orthopedic findings, the orthopedic examiner must state the current manifestations of the Veteran's right foot Morton's neuroma, to include any other right foot diagnoses caused or aggravated by the neuroma.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiners must provide a complete rationale for any opinion expressed.

3. The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


